DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group II (claims 7-16) in the reply filed on 09/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abrott (U.S. Pub. No. 2008/0078751).
Regarding claim 7: Abrott discloses a method for cardboard processing, comprising: creating at least one pre-processing crease at a location on the cardboard where it is required to process the cardboard (Figs. 1 & 3, via 28, “ Image Capture Device” & 90A-90G, linear score/cuts; paragraph 0019-0020, “an image capture device 28 for capturing calibration test patter data from the substrate…calibration test pattern CTP that may be suitable for use in several embodiments of the present invention…CTP includes a plurality of linear cut lines 90A-90G of a given width and varying depths disposed perpendicular to the flutes of the corrugated medium 84”); and processing the cardboard along the pre-processing crease (Fig. 1; via laser cutter 40 & laser cutter positioning mechanism 44, acts in response to the detected image capture device 28 of the marked substrate 84 of Fig. 3).  
Regarding claim 8: wherein the cardboard is corrugated cardboard (Fig. 3; via 84) and wherein the creasing reduces a thickness of the cardboard along the at least one pre-processing crease (Fig. 3; via the shown 90A-90G).
Regarding claim 9: wherein the thickness is reduced to a value smaller than a depth of focus of a laser system used for cutting the cardboard (Figs. 1 & 3; inherently the shown reduced thickness of substrate 84 is less than the focal of the laser cutter to complete and perform final cuts).  
Regarding claim 10: further comprising: receiving a treatment description comprising a description of at least one cut to be applied to a cardboard; reading location and shape for the at least one cut; and creating at least one crease rule in accordance with the location and shape of the at least one cut, see for example (paragraphs 0027-0030; “Based on cut data from the image analysis module 114 in conjunction with the packaging cut file received from system memory, the laser cutter control module 118 generates the appropriate control signals for modulating the operational parameters of the laser cutter 40 to achieve the desired cut depth and quality for the specified substrate type at the location and cut type specified in the packaging cut file”).
Regarding claim 11: further comprising: reading a location and shape for at least one crease; and creating at least one second crease rule in accordance with the location and shape of the at least one crease (paragraph 0027; “It will be appreciated that the packaging cut file includes the location and type of cut to be made into the substrate.  The cut types may include one or more of the following…a score line cut”).
Regarding claim 12: wherein the at least one crease rule is created on a crease-die (inherently the formed creases are formed via die and/or pressing roller).
Regarding claim 13: further comprising operating a cardboard processing system containing the at least one crease rule, see for example (Figs. 1-2; via processing systems 32/102).
Regarding claim 14: wherein the cardboard is corrugated cardboard and wherein the at least one crease rule reduces thickness of the cardboard along the at least one crease, see for example (Fig. 3; via substrate 84 & creases 90A-90G).
Regarding claim 15: wherein the cardboard processing system comprises a laser module having a depth of focus, and wherein the thickness of the cardboard is reduced to a value smaller than the depth of focus, see for example (Figs. 1 & 3; inherently the shown reduced thickness of substrate 84 is less than the focal of the laser cutter to complete and perform final cuts).  
  Regarding claim 16: wherein the at least one-preprocessing crease is created based on the at least one crease rule, (paragraph 0027; “It will be appreciated that the packaging cut file includes the location and type of cut to be made into the substrate.  The cut types may include one or more of the following…a score line cut”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts of record suggest the use of laser to reduce thickness of substrate and form score lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731